DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/19/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/633,248, filed on 2/27/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Claim Status
Claims 2-5 and 7-13 are pending. Claims 1 and 6 are cancelled. Claims 2-5 and 7-13 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 2-5 and 7-13 under 103 have been fully considered and are persuasive.  Therefore, the rejection newly found prior art in combination with a different interpretation of the previously applied references.

Applicant’s arguments, see Arguments/Remarks, filed 11/19/2020, with respect to claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 

Response to Amendment
Specification
Applicant’s original disclosure fails to sufficiently disclose the claimed “tubular fluid outlet socket formed as an annular wall”, as well as the vent hole having “a first open end in the radially outer surface of the axially extending annular wall, and an opposite second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket.” The disclosure Pg6Pr5 does indicate “the fluid outlet socket 20 is provided with a vent hole 30 which extends through its wall 32 in a radial direction relative to the longitudinal axis 18.” However, there is no mention of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Claim 11 line 17 and claim 13 line 16 recites “a tubular fluid outlet socket formed as an annular wall.” Applicant’s original disclosure does not indicate a tubular fluid outlet socket that is formed as an annular wall. 
Claim 11 line 26-29 and claim 13 line 23-28 recites “at least one vent hole having a first open end in the radially outer surface of the axially extending annular outer wall, and an opposite second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket and at the fluid outlet opening at the interior of the tubular fluid outlet socket.” Applicant’s original disclosure does not sufficiently disclose the claimed second end that is located in the radially inner surface of the tubular fluid outlet socket. 
Dependent claims are rejected for their dependency on rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pelton et al. (US4,075,099; hereinafter “Pelton”) in view of Abdalla et al. (US2012/0024771; hereinafter “Abdalla”) and Myers et al. (US2014/0165971; hereinafter “Myers”), and further in view of Stein et al. (US2007/0034580; hereinafter “Stein”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 2-5, 7-10, and 13; Pelton discloses a filter element for filtering a fuel, comprising: 
A) an annular filter medium radially surrounding a longitudinal axis and radially spaced away from the longitudinal axis, the longitudinal axis extending through an open interior of the annular filter medium, wherein axial, as used herein, is a direction parallel to the longitudinal axis, wherein radial, as used herein, is a direction transverse to the longitudinal axis (See Pelton Fig. 2/5, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62. The filter extends in an axial direction (i.e. longitudinally), with a thickness of the filter medium in a radial direction.);
B) a first end disc having an axial outer side and an axially inner side, the axial inner side arranged directly on a first axial end of the annular filter medium, the first end disc having a central opening (See Pelton Fig. 2/5, C3L1-3, C4L59, C5L2; top of the filter element 61. There is a central hole there is central opening 20, and is further held in-between filter body 61 that has the top and bottom fittings 17);
C) a second end disc arranged directly on an opposite second axial end of the annular filter medium (See Pelton Fig. 2/5, C5L2; bottom of the filter element 61 that’s bottom of can body 56);
D) wherein the an annular filter medium is held between the first and second end discs, wherein the annularly arranged filter medium is configured to be flowed through by the fuel to be filtered in a radial direction from a radial outer side of the annular filter medium to radial inner side interior of the annular filter medium (See Pelton Fig. 2/5, C4L59, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62, and is further held in-between filter body 61 that has the top and bottom fittings 17);
E) a tubular fluid outlet socket formed as an annular wall arranged at the central opening and projects axially outwardly away from the annular filter medium at an exterior of the filter element at the axial outer side of the first end disc (See Pelton Fig. 1/2/5, C6L8; outlet passages 21 is arranged past the first end disc (i.e. past the top lid on the filter can/body. The outlet holes 21 must have a thickness to it on the end disc (i.e. seen as an annular wall to the outlet holes), and are further circular (i.e. tubular in light of the thickness)). C4L15-21; the walls of sealing ring 45 is circumferentially surrounding the fluid outlet), the tubular fluid outlet socket having a fluid outlet opening extending axially through an interior of the tubular fluid outlet socket (See Pelton Fig. 1-5, C6L8; fluid outlet passages 21 are connected to the outlet socket where fluid needs to escape via the passage ways in Fig. 3, and central opening 20.);
G) an annular collar arranged on the radially outer surface of the axially extending annular wall, the annular collar positioned at the axial outer side of the first end disc (See Pelton Fig. 1-5, C4L13; fitting 16 is a surrounding wall that encompasses the outer collar, and rests against the top and bottom of the can element 56).
Pelton does not disclose F) the axially projecting annular wall of the fluid outlet socket having at least one vent hole formed as a through hole into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, the at least one vent hole having a first open end in the radially outer surface of the axially extending annular outer wall, and an opposite open second end in the radially inner surface of the annular wall of the tubular fluid outlet socket and at the fluid outlet opening at the interior of the tubular fluid outlet socket, both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc, and H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar.
However, Abdalla discloses a fuel filter with air vents that facilitates removing air from the fuel system (See Abdalla par. [2]). Abdalla further indicates F) having at least one vent hole formed as a through hole (See Abdalla Fig. 1-6, par. [28]; plurality of vent holes 60 arranged in a circular plate are formed to allow air in the fuel system to pass through), the at least one vent hole having a first open end, and an opposite open second end at the fluid outlet opening at the interior of the tubular fluid outlet socket (See Abdalla Fig. 1-6 par. [27-28]; air vent holes 60 defined in the plate 80 allow air to enter the inner side of the filter media 64, i.e. the filter media is where the fluid flows from an unfiltered fuel and through the media 64 to produce a clean or filtered fuel side), both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc (See Abdalla Fig. 1-6, par. [28]; vent holes 60 are arranged in circular plate 80, are formed to allow air in the fuel system to pass through), and H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar (See Abdalla Fig. 1-4, par. [28]; the plurality of vent holes 60 are located on circular plate 80 between skirt 118).
Myers relates to the prior art by disclosing a fuel-air separator utilized in motor vehicles (See Myers abstract, par. [1]), and discloses first, a fuel system and discloses that air present in the fuel-filter housing may limit the effective filtration area of the fuel filter, causing inadequate pressurization downstream of the fuel filter at relatively high flow rates. Second, various components may divert fuel from the fuel-return line back to the engine-supply line, and if the fuel-return line carries air that was separated from the fuel, this air will be re-introduced back into the engine-supply line (See Myers par. [3]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Pelton’s fuel filter with Abdalla’s fuel filter that utilizes a plurality of air vent holes located in a circumferential manner, in order to provide a way for the air that is contained within the fuel filter to be properly expelled (i.e. air passes through the filter), since Myers indicates that air present in the fuel-filter housing may limit the effective filtration area of the fuel filter, causing inadequate pressurization downstream of the fuel filter at relatively high flow rates, and that various components may divert fuel from the fuel-return line back to the engine-supply line, and if the fuel-return line carries air that was separated from the fuel, this air will be re-introduced back into the engine-supply line (See Myers par. [3]).
The combination does not disclose F) the axially projecting annular wall of the fluid outlet socket, where the vent through hole is formed into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, where the at least one vent hole has a first open end in the radially outer surface of the axially extending annular outer wall, and a second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket.
Stein relates to the prior art by disclosing a fluid filter that can be utilized with oil/hydraulic/fuel/fuel and water separator (See Stein par. [22], abstract), and further discloses a plurality of apertures that are annularly located around a central outlet port (See Stein Fig. 2, par. [25]; outlet arrangement 46 is located centrally to filter arrangement 22, and further contains an inlet arrangement 44 with a plurality of inlet apertures 48 surrounding the outlet arrangement.). Stein’s apertures are F) the axially projecting annular wall of the fluid outlet socket (See Stein Fig. 2, par. [25]; outlet arrangement 46 is located centrally to filter arrangement 22, and further contains an inlet arrangement 44 with a plurality of inlet apertures 48 surrounding the outlet arrangement.), where the hole is formed into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket (See Stein Fig. 2; holes 48 are at least projecting in a radially direction of the surface 44 that surrounds axial outlet 46), where the at least one hole has a first open end in the radially outer surface of the axially extending annular outer wall, and a second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket (See Stein Fig. 2; the holes have an opening on one side of the top surface 44, and a second hole on the bottom surface. The holes on the two surfaces are connected in order to create through hole 48.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s device to include the holes one the annular wall instead of on the end plates, in order to provide a suitable location to appropriately provide a fluid port for the system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The filter element according to claim 13, further comprising a particle filtering medium that is arranged at the at least one vent hole (See Pelton Fig. 1-5, C5L7; filter element 61). 
Claim 3: The filter element according to claim 2, wherein the particle filtering medium is arranged fluidically downstream of the vent hole (See Pelton Fig. 1-5, C5L7-12, C6L7-8; the fluid must enter through the inlet passages 20, and then flows through the filter element 61 that is inside the can body).
Claim 4: The filter element according to claim 3, wherein the particle filtering medium is a final water separation pipe arranged in the interior of the filter element, wherein the final water separation pipe is configured to effect final separation of water contained in the fluid (See Pelton Fig. 4-6 C5L12; perforated hollow tube 62. See Abdalla Fig. 3, par. [25]; centering tube 70).
Claim 5: The filter element according to claim 4, wherein the fluid outlet socket is monolithically formed together with the final water separation pipe (See Pelton Fig. 1-2; perforated hollow tube 62 is formed with the outlet passage 20, as they are in axial connection with one another.).
Claim 7: The filter element according to claim 13, wherein the at least one vent hole is several vent holes arranged spaced apart from each other in a circumferential direction of the tubular fluid outlet socket about the longitudinal axis and extending in a radial direction through the circumferential wall of the tubular fluid outlet socket (See Abdalla Fig. 6, par. [28]; a plurality of air vent holes 60 are defined in the circular plate 80 (e.g. 4 vent holes), while any other number of air vent holes can be used to allow air in the fuel system to pass through and enter the inner side of the filter media)).
Claim 8: A fluid filter comprising: A) a filter housing (See Pelton Fig. 1-2, C5L2; filter can body 56); and B) a filter element according to claim 13 arranged in the filter housing (See Pelton Fig. 1-2; filter can 56 is located within the housing that contains filter 17).
Claim 9: The fluid filter according to claim 8, wherein the filter housing comprises: a cover part comprising a centrally arranged fluid outlet (See Abdalla par. [28], Fig. 1-4; cover 80), wherein the fluid outlet is fluidically connected with the tubular fluid outlet socket of the filter element (See Pelton Fig. 1-5, C6L8; fluid outlet passages 21 are fluidically connected to the outlet socket), wherein the cover part comprises several inlet openings for the fluid; and wherein the several inlet openings are arranged around the outlet opening (See Abdalla Fig. 1-4; cover 80 allows fluid to flow around all the sides circumferentially).
Claim 10: The fluid filter according to claim 9, wherein the at least one vent hole is several vent holes arranged spaced apart from each other in a circumferential direction of the tubular fluid outlet socket about the longitudinal axis and extending in a radial direction through the circumferential wall of the fluid outlet socket; and wherein the inlet openings each have correlated therewith one of said several vent holes, respectively (See Abdalla Fig. 6, par. [28]; a plurality of air vent holes 60 are defined in the circular plate 80 (e.g. 4 vent holes), while any other number of air vent holes can be used to allow air in the fuel system to pass through and enter the inner side of the filter media)).

Claim(s) 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelton et al. (US4,075,099; hereinafter “Pelton”) in view of Abdalla et al. (US2012/0024771; hereinafter “Abdalla”) and Myers et al. (US2014/0165971; hereinafter “Myers”), and further in view of Stein et al. (US2007/0034580; hereinafter “Stein”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 11-12; Pelton discloses 
A filter element for filtering a fuel, comprising:
A) an annular filter medium radially surrounding a longitudinal axis and radially spaced away from the longitudinal axis, the longitudinal axis extending through an open interior of the annular filter medium, wherein axial, as used herein, is a direction parallel to the longitudinal axis, wherein radial, as used herein, is a direction transverse to the longitudinal axis (See Pelton Fig. 2/5, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62. The filter extends in an axial direction (i.e. longitudinally), with a thickness of the filter medium in a radial direction.);
B) a first end disc having an axial outer side and an axially inner side, the axial inner side arranged directly on a first axial end of the annular filter medium, the first end disc having a central opening (See Pelton Fig. 2/5, C3L1-3, C4L59, C5L2; top of the filter element 61. There is a central hole there is central opening 20, and is further held in-between filter body 61 that has the top and bottom fittings 17);
C) a second end disc arranged directly on an opposite second axial end of the annular filter medium (See Pelton Fig. 2/5, C5L2; bottom of the filter element 61 that’s bottom of can body 56);
D) wherein the annular filter medium is held between the first and second end discs, wherein the annular filter medium is configured to be flowed through by the fuel to be filtered in a radial direction relative to a longitudinal axis of the filter element from a radial outer side of the annular filter medium to radial inner side interior of the annular filter medium (See Pelton Fig. 2/5, C4L59, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62, and is further held in-between filter body 61 that has the top and bottom fittings 17);
E) wherein the first end disc forms a tubular fluid outlet socket formed as an annular wall surrounding the central opening and projecting axially outwardly from the axial outer side of the first end disc (See Pelton Fig. 1/2/5, C6L8; outlet passages 21 is arranged past the first end disc (i.e. past the top lid on the filter can/body. The outlet holes 21 must have a thickness to it on the end disc (i.e. seen as an annular wall to the outlet holes), and are further circular (i.e. tubular in light of the thickness)). C4L15-21; the walls of sealing ring 45 is circumferentially surrounding the fluid outlet. See Pelton Fig. 1-5, C6L8; fluid outlet passages 21, and central opening 20.), the central opening of the first end disc extending axially through an interior of the tubular fluid outlet socket;
G) an annular collar arranged on the radially outer surface of the axially extending annular wall, the annular collar positioned at the axial outer side of the first end disc (See Pelton Fig. 1-5, C4L13; fitting 16 is a surrounding wall that encompasses the outer collar, and rests against the top and bottom of the can element 56);
Pelton does not disclose F) the axially projecting annular wall of the tubular fluid outlet socket having at least one vent hole formed as a through hole into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, the at least one vent hole having a first open end in the radially outer surface of the axially projecting annular wall, and an opposite second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket and at the fluid outlet opening at the interior of the tubular fluid outlet socket, both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc; H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar.
However, Abdalla discloses a fuel filter with air vents that facilitates removing air from the fuel system (See Abdalla par. [2]). Abdalla further indicates F) having at least one vent hole formed as a through hole (See Abdalla Fig. 1-6, par. [28]; plurality of vent holes 60 arranged in a circular plate are formed to allow air in the fuel system to pass through), the at least one vent hole having a first open end, and an opposite open second end at the fluid outlet opening at the interior of the tubular fluid outlet socket (See Abdalla Fig. 1-6 par. [27-28]; air vent holes 60 defined in the plate 80 allow air to enter the inner side of the filter media 64, i.e. the filter media is where the fluid flows from an unfiltered fuel and through the media 64 to produce a clean or filtered fuel side), both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc (See Abdalla Fig. 1-6, par. [28]; vent holes 60 are arranged in circular plate 80, are formed to allow air in the fuel system to pass through), and H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar (See Abdalla Fig. 1-4, par. [28]; the plurality of vent holes 60 are located on circular plate 80 between skirt 118).
Myers relates to the prior art by disclosing a fuel-air separator utilized in motor vehicles (See Myers abstract, par. [1]), and discloses first, a fuel system and discloses that air present in the fuel-filter housing may limit the effective filtration area of the fuel filter, causing inadequate pressurization downstream of the fuel filter at relatively high flow rates. Second, various components may divert fuel from the fuel-return line back to the engine-supply line, and if the fuel-return line carries air that was separated from the fuel, this air will be re-introduced back into the engine-supply line (See Myers par. [3]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Pelton’s fuel filter with Abdalla’s fuel filter that utilizes a plurality of air vent holes located in a circumferential manner, in order to provide a way for the air that is contained within the fuel filter to be properly expelled (i.e. air passes through the filter), since Myers indicates that air present in the fuel-filter housing may limit the effective filtration area of the fuel filter, causing inadequate pressurization downstream of the fuel filter at relatively high flow rates, and that various components may divert fuel from the fuel-return line back to the engine-supply line, and if the fuel-return line carries air that was separated from the fuel, this air will be re-introduced back into the engine-supply line (See Myers par. [3]).
The combination does not disclose F) the axially projecting annular wall of the fluid outlet socket, where the vent through hole is formed into and extending radially through the annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, where the at least one vent hole has a first open end in the radially outer surface of the axially extending annular wall, and a second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket.
Stein relates to the prior art by disclosing a fluid filter that can be utilized with oil/hydraulic/fuel/fuel and water separator (See Stein par. [22], abstract), and further discloses a plurality of apertures that are annularly located around a central outlet port (See Stein Fig. 2, par. [25]; outlet arrangement 46 is located centrally to filter arrangement 22, and further contains an inlet arrangement 44 with a plurality of inlet apertures 48 surrounding the outlet arrangement.). Stein’s apertures are F) the axially projecting annular wall of the fluid outlet socket (See Stein Fig. 2, par. [25]; outlet arrangement 46 is located centrally to filter arrangement 22, and further contains an inlet arrangement 44 with a plurality of inlet apertures 48 surrounding the outlet arrangement.), where the vent through hole is formed into and extending radially through the annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket (See Stein Fig. 2; holes 48 are at least projecting in a radially direction of the surface 44 that surrounds axial outlet 46), where the at least one vent hole has a first open end in the radially outer surface of the axially extending annular wall, and a second open end in the radially inner surface of the annular wall of the tubular fluid outlet socket (See Stein Fig. 2; the holes have an opening on one side of the top surface 44, and a second hole on the bottom surface. The holes on the two surfaces are connected in order to create through hole 48.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s device to include the holes one the annular wall instead of on the end plates, in order to provide a suitable location to appropriately provide a fluid port for the system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 12: The filter element according to claim 11, further comprising: a particle filtering medium arranged in an interior of the annular filter medium and interposed between the at least one vent hole and the fluid outlet opening, wherein the particle filtering medium is configured to effect final separation of water from the fuel (See Pelton Fig. 4-6 C5L12; perforated hollow tube 62. See Abdalla Fig. 3, par. [25]; centering tube 70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379. The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779